Title: To Thomas Jefferson from United States Senate, 14 November 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United StatesNovemr. 14. 1808
                  
                  Resolved, That the President of the United States be requested to cause to be laid before the Senate, a statement, shewing the number of vessels which have departed from the United States with permission between the 22d of Decemr. 1807 and the 30 Septemr. 1808, specifying the names of the vessels and their owners, the size of the vessels, the date of their clearances, the ports or places for which they were destined, and the amount authorised to be brought back to the United States in each of such vessels.
                  Ordered, That the Secretary lay this resolution before the President of the United States.
                  Attest
                  
                  
                     Sam. A. Otis Secretary.
                  
               